—Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered May 20, 1991, convicting defendant, after a jury trial, of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent indeterminate prison terms of four and one-half to nine years, unanimously affirmed.
Defendant’s conviction arose out of his participation in multiple drug sales.
We reject defendant’s contention that he is entitled to a new trial, upon the basis of the People’s late delivery to him, during trial, of the grand jury testimony of a witness for the People, since we find that the late delivery of this Rosario material is harmless, in view of the fact that defendant has not shown substantial prejudice (People v Witherspoon, 156 AD2d 306, 308, affd 77 NY2d 95, cert denied sub nom. Carter v New York, 499 US 967).
In the absence of substantial prejudice and in light of the court’s ruling that allowed counsel further cross-examination, the apparent late disclosure of Rosario material does not require a reversal (People v Martinez, 71 NY2d 937, 940), and the unobjected testimony by the officers concerning the description that was transmitted was not error (People v Candelario, 156 AD2d 191, lv denied 75 NY2d 964). Defendant’s remaining arguments are unpreserved or without merit. Concur—Wallach, J. P., Kupferman, Ross and Kassal, JJ.